Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 01/29/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. 20170163076 A1) further in view of Lee et al. (Pub. No. 2013/0099734 A1).

Regarding claims 1 and 16, Park discloses:
An electronic device (see Fig. 4-5, device 410), comprising: 
a housing including a first plate (see Fig. 4, front of device), a second plate spaced apart from the first plate and facing the first plate (see Fig. 4, back of the device), and a side member at least partially surrounding a space between the first plate and the second plate (see Fig. 4, left and right side of the device); 
a display located in the space and visible through the first plate (see Fig. 4-5, display 514); 
a conductive coil parallel to the second plate and disposed between the display and the second plate (see Fig. 4-5, coil 522); 
a wireless charging circuit electrically connected to the conductive coil (see Fig. 4-5, charger circuit 520); and 
a processor operationally connected with the display and the wireless charging circuit (see Fig. 4-5, processor 518), the processor configured to: 
receive a power control signal from an external device (see Fig. 4-5, external device 420 or 530), apply a charging current to the conductive coil, based on the power control signal (see par [0143-0144], a user input requesting execution of the wireless charging is received from the user, the processor 518 may perform the wireless charging ....), 
sense whether a specified event occurs while the charging current is applied, and when the specified event occurs (see par [0146-0147] the processor 518 may receive information about the remaining capacity of the battery 547 of the second electronic device 530 through communication ....., par [195], the processor may be configure to output an event, which occurs in the electronic device while transmitting and receiving the power......, see par [0202-0203] receive at least one event occurring in the external device while the power is transmitted or received....,).
However, Park fails to disclose:
when the specified event occurs, transmit information for setting a charging power corresponding to the specified event to the external device.
Thus, Hyun discloses:
when the specified event occurs, transmit information for setting a charging power corresponding to the specified event to the external device (see par [0076], if the input event occurs, the main control module 120 (or the charging control module 112) may reduce (or lower) a current amount for transmitting  wireless power....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an electronic device of Park to include a step of transmit the adjust transmission power base on the predetermined triggering event in order to adjusting an applied transmission power according to the power information of the wireless power receiver occurs (see Hyun par [0076]).

Regarding claims 2 and 17, Park discloses:
wherein the processor is further configured to: receive information for identifying the external device from the external device through the conductive coil, and determine whether the external device supports wireless charging, based on the information for identifying the external device (see par [0141], a coil (selection phase) and may perform ping-identification/configuration-power transfer phases....may receive or may not receive power....).

Regarding claims 3 and 18, Hyun discloses:
wherein the processor is further configured to transmit information for decreasing the charging power to the external device, when an event in which the charging current decreases occurs (see par [0076], if the input event occurs, the main control module 120 (or the charging control module 112) may reduce (or lower) a current amount for transmitting  wireless power....).

Regarding claims 5 and 19, Hyun discloses:
wherein the processor is further configured to transmit information for increasing the charging power to the external device, when an event in which the charging current increases occurs (see par [0059], charging control module 112 may transmit a message (or a signal) for requesting an increase or reduction of transmission power ...).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. 20170163076 A1and Lee et al. (Pub. No. 2013/0099734 A1) ) further in view of Kimura (Pub. No 2017/0163074 A1).

Regarding claims 7 and 20, Park and Hyun fail to disclose:
comprising a memory operationally connected to the processor, wherein, when the specified event occurs, the processor is further configured to measure a power consumption corresponding to the specified event and store the measured power consumption in the memory
Thus, Kimura discloses:
comprising a memory operationally connected to the processor, wherein, when the specified event occurs, the processor is further configured to measure a power consumption corresponding to the specified event and store the measured power consumption in the memory (see par [00543-0056], the device 10 issues an acquisition request for the power information...., battery 110 stored in its own memory 130 power consumption...).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an electronic device of Park to include a step of store the measured power consumption in the memory in order to store the residual quantity in the memory (see Kimura par [0054]).


Allowable Subject Matter
		Claim 8 is allowed over prior art of record, respectively.

Claims 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 4 and 6.
Regarding claim 8, the combination of the prior arts fail to disclose:
“and when an event of increasing the charging current occurs during the wireless charging, transmit information for resetting a wireless charging protection algorithm to the external device, wherein the wireless charging protection algorithm allows a battery included in the external device to be charged by maintaining a current flowing in the conductive coil included in the external device below a specified value”
Claims 9-15 also allowed as being directly or indirectly dependent of the allowed independent base claim 8.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851